Citation Nr: 1010024	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection 
depression, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder and fatigue, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from April to August 1982 
and from September 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for depression, 
headaches, and a sleep disorder and fatigue, all to include 
as due to undiagnosed illness.  In addition, the RO denied 
service connection for PTSD.  

This case was previously before the Board in May 2006 and 
again in May 2009, and was remanded on each occasion for 
additional development of the record.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  An unappealed November 2000 determination denied service 
connection for depression because it was a known clinical 
diagnosis and there was no clinical evidence relating a 
psychiatric disability to service.

2.  The evidence added to the record since the November 2000 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for depression.

3.  An unappealed April 1998 determination denied service 
connection for headaches on the basis that it is a known 
clinical diagnosis and there was no objective evidence 
linking headaches to service.

4.  The evidence added to the record since the April 1998 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for headaches.

5.  An unappealed November 2000 determination denied service 
connection for sleep disorder and fatigue because these 
symptoms had not been objectively documented following 
service.

6.  The evidence added to the record since the November 2000 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for sleep disorder and fatigue.

7.  The Veteran did not engage in combat with the enemy and 
his claimed stressors are not corroborated.


CONCLUSIONS OF LAW

1.  The RO's decision of November 2000, which denied service 
connection for depression, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the November 2000 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for depression.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's decision of April 1998, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

4.  The evidence received since the April 1998 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The RO's decision of November 2000, which denied service 
connection for a sleep disorder and fatigue, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

6.  The evidence received since the November 2000 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for a sleep disorder and 
fatigue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

7.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a November 2003 letter, issued prior to the rating 
decision on appeal, and in a June 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The June 2006 letter also advised 
the Veteran that new and material evidence was needed to 
reopen the claims for service connection for depression, 
headaches, and a sleep disorder and fatigue, and provided 
notice to the appellant regarding the basis for the prior 
denial of service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  Additional 
letters requesting information were provided in July and 
August 2009.  The case was last readjudicated in December 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, a police report, and the Veteran's 
statements.

The Board notes that Maryland Military Department reported in 
July 2009 that a search of records for the Veteran revealed 
no military service records or medical records in the 
Military Department Archives for the Veteran for the Maryland 
National Guard.  In addition, the National Personnel Records 
Center indicated that no additional service treatment records 
were found.  The Board points out that the Veteran has not 
referred to any specific treatment he received for his 
claimed disabilities during service.  By letter dated August 
2009, the RO informed the Veteran that his service treatment 
records for his period of service from September 1991 to 
March 1992 were unavailable.  He was advised he could submit 
documents to substitute for the service treatment records, 
including statements from military medical personnel, buddy 
statements, employment physical examinations, medical 
evidence from facilities where he was treated, etc.  No 
evidence was forthcoming.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
evidence.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for headaches was 
denied in an April 1998 rating decision, and that his claims 
for service connection for a sleep disorder and fatigue and a 
psychiatric disability were denied in a November 2000 rating 
action.  Therefore, the Board must review, in light of the 
applicable law, regulations, and United States Court of 
Appeals for Veterans Claims (Court) cases regarding finality, 
the additional evidence submitted since these determinations.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2009). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between a veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of a veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the Veteran served in the 
Persian Gulf during the requisite time period.  He argues he 
has depression, headaches, and a sleep disorder and fatigue, 
to include as being due to undiagnosed illness.

        A.  Depression

The Veteran's claim for service connection for depression was 
originally denied by the RO in an April 1998 rating decision.  
By rating action dated November 2000, the RO again denied 
service connection for a psychiatric disability on the basis 
that major depression was a known clinical diagnosis.  It was 
also indicated there was no clinical evidence of a 
psychiatric disability in service.

The evidence of record at the time of the November 2000 
determination includes the service treatment records, private 
and VA medical records, and the reports of VA psychiatric 
examinations.  

Service treatment records from the Veteran's initial period 
of service are negative for complaints or findings relative 
to a psychiatric disability.  On demobilization examination 
for the Reserves in November 1986, a psychiatric evaluation 
was normal.  The available service treatment records from his 
second period of service show he completed a Southwest Asia 
demobilization/redeployment medical evaluation in December 
1991.  He responded affirmatively to the question of whether 
he had nightmares or trouble sleeping.  He stated it had 
resolved in December 1991, and had been due to jet lag.  
Several days later, he denied having recurrent thoughts 
concerning his Southwest Asia deployment.  On a report of 
medical history in December 1991, he again reported jet lag 
which had resolved, after his return to the United States.  
He denied depression or excess worry, loss of memory and 
nervous trouble.  A psychiatric evaluation at that time was 
normal.

VA outpatient treatment records show the Veteran was seen in 
October 1996 and requested that he be seen in the mental 
health clinic for insomnia and depression for one year.  The 
assessments later that day were depression and anxiety.

On VA psychiatric examination in September 1997, the Veteran 
asserted his nightmares started the first month he returned 
from Desert Storm.  Following a mental status evaluation, the 
diagnostic impressions were alcohol abuse and PTSD.  

The Veteran was hospitalized by the VA in January 1998.  A 
history of depression diagnosed two years earlier was noted.  
The diagnoses were bipolar disorder, the most recent episode 
with psychotic features, and alcohol abuse.  

The Veteran was again afforded a VA psychiatric examination 
in June 1998.  He stated that after Desert Storm in 1991, his 
then-wife noted he had changed and was depressed.  He added 
his behavior changed and he quit his job.  The assessment was 
the Veteran had ongoing difficulty with major depression with 
psychotic features, hallucinations.  

The evidence added to the record since the November 2000 
rating decision includes private and VA medical records.  The 
Veteran was seen in a private facility in December 1995 and 
reported depression for a few months to few years.  The 
diagnosis was major depressive disorder.  A history of 
depression following divorce was noted in October 2000.  

VA outpatient treatment records dated from 2006 to 2009 
reflect diagnoses including bipolar affective disorder and 
adjustment disorder with depressed mood.  In July 2008, he 
referred to depression related to an accident the previous 
year.  

The additional evidence confirms that the Veteran has a 
psychiatric disability that was initially manifested years 
following his discharge from service.  The various 
psychiatric diagnoses represent known clinical diagnoses, and 
thus there is no basis for a grant of service connection 
pursuant to the provisions of 38 C.F.R. § 3.317.  In 
addition, there is no clinical evidence linking the current 
psychiatric disability to service.  The deficiency noted as 
the basis for the prior final denial, that is, the lack of an 
etiological link to service, is still present.  In sum, the 
additional evidence does not reflect medical evidence 
suggesting that the Veteran's acquired psychiatric disability 
was present during service, nor has an opinion linking it to 
service been provided.  Accordingly, the additional evidence 
does not raise a reasonable possibility that the Veteran has 
a psychiatric disability that is related to service, when 
considered in conjunction with the record as a whole.  The 
Board concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for depression 
is not reopened.

        B.  Headaches 

The RO denied the Veteran's claim for service connection for 
headaches in an April 1998 decision.  The RO noted that 
muscle tension headaches represented a known clinical 
diagnosis and there was no evidence of headaches during 
service.  

The evidence of record at the time of the April 1998 rating 
decision included the available service treatment records and 
the report of a VA examination.  The service treatment 
records from the Veteran's first period of service are 
negative for a headache disorder.  The Veteran denied having 
frequent or severe headaches on a report of medical history 
for the reserves in November 1986.  A neurological 
examination in November 1986 was normal.  

The Veteran submitted some service treatment records from his 
second period of service.  On a December 1991 report of 
medical history, for purposes of demobilization, the Veteran 
denied frequent or severe headaches.  A neurological 
examination at that time was normal.  

The Veteran was afforded a general medical examination by the 
VA in March 1997.  No pertinent complaints or findings were 
recorded.

A neurological examination was conducted by the VA in 
September 1997.  The Veteran related that shortly after his 
return from the Persian Gulf, he began to have nightmares, 
chronic fatigue and trouble falling asleep.  He noted he 
began to drink significant quantities of alcohol and he 
started to have vertex headaches several times a week around 
this time.  He stated the headaches improved with over-the-
counter analgesics.  There was no nausea, visual changes or 
photophobia accompanying the headaches.  Following an 
examination, the pertinent impression was muscle tension 
headaches.  

On VA general medical examination in September 1997, the 
Veteran said he was on Aleve for headaches.

The evidence added to the record since the April 1998 
determination includes VA and private medical records, and a 
March 2003 police report.  VA outpatient treatment records 
disclose that the Veteran complained of a headache in October 
1996.  

A March 2003 police report has been associated with the 
claims folder.  The police had been called to the Veteran's 
place of employment.  When interviewed, the Veteran related 
he arrived at work that morning with a migraine.  

Additional VA outpatient treatment records dated from 1998 to 
2009 reflect occasional complaints of headaches.  In July 
2000, the Veteran reported a history of migraines in the 
distant past, but said he had not had a headache for years.  
The assessment was headache.  He complained of migraine 
headaches in March 2004, and admitted to photophobia and 
nausea.  

The Board points out that the additional merely confirms that 
the Veteran has a diagnosed headache disorder.  Initially, 
the Board observes that the diagnosis of migraine headaches 
represents a known clinical diagnosis and, therefore, there 
is no basis for a grant of service connection under 38 C.F.R. 
§ 3.317.  Moreover, chronic headaches were initially 
demonstrated years after service.  Thus, the deficiency noted 
as the basis for the prior final denial, that is, whether the 
Veteran has headaches related to service, remains 
unestablished.  No opinion linking the Veteran's current 
headaches to service is of record.  Accordingly, the 
additional evidence does not raise a reasonable possibility 
that the Veteran has a headache disorder that is related to 
service, when considered in conjunction with the record as a 
whole.  The Board concludes, therefore, that the evidence is 
not new and material, and the claim for service connection 
for headaches, to include as due to undiagnosed illness, is 
not reopened.



	C.  Sleep disorder and fatigue

The RO denied the Veteran's claim for service connection for 
sleep disorder with fatigue in November 2000 on the basis 
that it was not present in service, and there was no clinical 
evidence indicating any disability due to a sleep disorder or 
fatigue.

The evidence of record at the time of the November 2000 
rating decision included the service treatment records, VA 
and private medical records and the reports of VA 
examinations.  As noted above, the service treatment records 
reveal the Veteran reported trouble sleeping in December 
1991.  He attributed it to jet lag, and asserted it had 
resolved.  

The Veteran was seen in a VA outpatient treatment clinic in 
October 1996 and reported he was unable to sleep.  He 
indicated the onset of this problem was after going to the 
Persian Gulf.  

On VA neurological examination in September 1997, the Veteran 
described having chronic fatigue and that he had trouble 
falling asleep and difficulty waking up in the morning.  

On VA psychiatric examination in June 1998, the Veteran 
related that upon his return from the Persian Gulf, his 
behavior had changed and he was sleeping.  During the mental 
status evaluation, he acknowledged difficulty with sleep and 
restless sleep.  He indicated he napped during the day.

The Veteran was afforded a VA endocrinology examination in 
March 2000.  When asked about a sleep disorder, he stated he 
suffered form bipolar disorder and that he had depressive 
thoughts.  He described a history of fatigue which began soon 
after his return from Saudi Arabia.  He maintained that due 
to fatigue, he needed to take a break at work in the 
afternoon.  The pertinent diagnosis was bipolar disorder.  
The Veteran was referred to the mental health clinic for an 
assessment of fatigue secondary to bipolar disorder.

The evidence received subsequent to the November 2000 rating 
action includes private and VA medical records.  In November 
2002, a VA physician wrote the Veteran was being treated for 
a chronic condition with medication that had the potential to 
cause daytime drowsiness.  When seen in a VA outpatient 
treatment clinic in June 2008, the Veteran stated he did not 
have good sleep mainly due to his circumstances, which he had 
indicated included limited work (due to his back injury), 
limited finances, problems with his former spouse, and an 
inability to help his children financially.  The following 
month, he said his sleep was disturbed by nightmares and 
pain.  

The Board acknowledges that the Veteran has, at times, 
expressed problems with sleep and fatigue.  This was also 
true at the time of the November 2000 rating decision.  In 
addition, these problems have been attributed to his 
nonservice-connected bipolar disorder or his life 
circumstances.  Thus, the sleep problems and fatigue continue 
to be associated with a known clinical diagnosis, and 
therefore, there is no basis for a grant of service 
connection under 38 C.F.R. § 3.317.  Moreover, no opinion 
linking any diagnosed sleep problem and fatigue to service is 
of record.  Accordingly, the additional evidence does not 
raise a reasonable possibility that the Veteran has a sleep 
disorder and fatigue that are related to service, when 
considered in conjunction with the record as a whole.  The 
Board concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a sleep 
disorder and fatigue, to include as due to undiagnosed 
illness, is not reopened.

	D.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The Veteran asserts that service connection is warranted for 
PTSD.  He has provided information concerning his stressors 
in statements and medical records.  In a statement received 
in October 2009, the Veteran related he was sleeping on a bus 
on the way to Kuwait for duty when he heard tires screeching 
as they were braking and the scraping of metal.  He claims he 
rushed to the scene and stumbled across a child of about nine 
years of age.  He says the child had blood spewing out of his 
mouth, as well as various injuries.  He described watching 
the child die.  

The evidence supporting his claim includes his statements and 
some of the medical findings of record.  

On VA psychiatric examination in September 1997, the Veteran 
asserted his nightmares began the first month he returned 
from Desert Storm.  He continued to have a dream in which he 
saw a "kid with white eyeballs coming on me."  He claimed 
he had many close calls while in Saudi Arabia.  He said he 
was a sanitation worker in service, and that he worked 12-
hour shifts.  He reported he sanitized thousands of tanks and 
that he was constantly badgered.  Following an examination, 
the diagnostic impressions were alcohol abuse and PTSD.  

Another VA psychiatric examination was conducted in June 
1998.  The Veteran stated his wife said he had changed when 
he returned from Desert Storm.  

A March 2003 police report is of record.  It was indicated 
the police had been called to the Veteran's place of 
employment after he had reportedly threatened a co-worker.  
When questioned, the Veteran described having been plagued 
with terrible dreams pertaining to the war in Iraq.  The 
report notes that a representative from "DHS" who was 
contacted to evaluate the Veteran's mental state believed his 
troubles might have been caused by PTSD.  

VA outpatient treatment records disclose that when he was 
seen in October 2002, the Veteran stated he felt his stress 
began after his return from the Persian Gulf.  He claimed to 
be more edgy, irritable and prone to depression since that 
time.  There was a positive PTSD screen in September 2006.  
In November 2008, he reported he had witnessed an automobile 
accident during service in which some people were killed.  
The next month he claimed he felt low about his days in the 
war and that he had frequent nightmares associated with it.  
He had dreams about the innocent people who died during an 
accident in Kuwait.  In March 2009, the Veteran reported 
being depressed since service, and said he had recurrent 
thoughts of things that happened in Saudi Arabia, including 
children dying in a car accident he witnessed.  Later that 
month, the Veteran said he had PTSD in the past and 
currently.  The diagnoses included PTSD.

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence of 
record.  In this regard, the Board points out that the only 
in-service stressor mentioned by the Veteran is the accident 
which took place while he was on a bus driven by a civilian 
driver going to Kuwait and involved a civilian's death.  The 
fact remains this is simply unverifiable.  The Board notes 
the Veteran was advised in an August 2009 letter that he 
could submit buddy statements to support his claims.  
However, no response was forthcoming.  Moreover, the Board 
notes that the Veteran did not mention the accident in 
service during VA mental health examinations in 1997 and 
1998.  Rather, he simply complained that he "felt like a 
slave".  In a 1999 statement the Veteran referenced an 
accident, but indicated that the child was a girl.  In 2009, 
he indicated the child was a boy, about the age of his own 
son.  The Board also notes the Veteran has apparently 
provided conflicting statements as to whether this occurred 
in Kuwait or Saudi Arabia.  The inconsistencies minimize the 
reliability of his reports.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
conflicting statements of the veteran in weighing 
credibility).

The law provides that not every factor of a claimed stressor 
needs to be verified.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has provided various accounts of his alleged 
stressor.  However, the Veteran's statements regarding his 
alleged stressors are either unreliable or simply 
unverifiable.  

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor).  
As the Veteran's claimed stressors are not credible, any 
medical evidence diagnosing PTSD upon such claimed stressors 
is entitled to no probative value. 

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressor.  The preponderance of the evidence is 
therefore against the claim for service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for depression, to 
include as due to undiagnosed illness, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for headaches, to 
include as due to undiagnosed illness, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a sleep disorder 
and fatigue, to include as due to undiagnosed illness, the 
appeal is denied.

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




=Department of Veterans Affairs


